DETAILED ACTION

This Office Action is in response to the amendment, filed on January 18, 2022.  Primary Examiner acknowledges Claim 1, 3-8, 10, 12-18, 20, 21, and 23-25 are pending in this application, with Claims 12-18, 20, 21, and 23-25 having been withdrawn from consideration below, and Claims 2, 9, 11, 19, 22, and 26-31 having been cancelled. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, Claims 1, 3-8, and 10, in the reply filed on January 18, 2022 is acknowledged.
Claims 12-18, 20, 21, and 23-25 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on January 18, 2022.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because:
Reference character “200” has been used to designate “air source” and “air supply”.  Appropriate correction is required. 
Reference character “22” has been used to designate “nasal prongs” and “air outlets (or therapy outlets)”.  Appropriate correction is required. 
Reference character “42” has been used to designate “tube” and “first gas line”.  Appropriate correction is required. 
Reference character “46” has been used to designate “third gas line” and “second gas line”.  Appropriate correction is required. 
Reference character “6” has been used to designate “respiratory gas flow”, “supply gas flow”, “supply gas flow path”, and “supply gas”. Appropriate correction is required.
Reference character “61” has been used to designate “first hollow connector body” and “first body”.  Appropriate correction is required.
Reference character “62” has been used to designate “distal port” and “first port”.  Appropriate correction is required.
Reference character “70” has been used to designate “second connector body” and “second body”.  Appropriate correction is required.
Reference character “92” has been used to designate “first part” and “first portion”.  Appropriate correction is required.
Reference characters “93a, 93b” have been used to designate “first side arm 93a and a second side arm 93b” and “The side, rear and attachment arms 93a, 93b, 95, 97a, 97b of the first part”. Appropriate correction is required.
Reference character “94” has been used to designate “second part” and “second portion”.  Appropriate correction is required.
Reference characters “33” and “69” have been used to designate “closure”.  Appropriate correction is required.
Reference characters “72” and “74” have been used to designate “outlet”.  Appropriate correction is required.
Reference character “24” and “28” have been used to designate “pressure port”.  Appropriate correction is required.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: 
Reference character “200” has been used to designate “air source” and “air supply”.  Appropriate correction is required. 
Reference character “22” has been used to designate “nasal prongs” and “air outlets (or therapy outlets)”.  Appropriate correction is required. 
Reference character “42” has been used to designate “tube” and “first gas line”.  Appropriate correction is required. 
Reference character “46” has been used to designate “third gas line” and “second gas line”.  Appropriate correction is required. 
Reference character “6” has been used to designate “respiratory gas flow”, “supply gas flow”, “supply gas flow path”, and “supply gas”. Appropriate correction is required.
Reference character “61” has been used to designate “first hollow connector body” and “first body”.  Appropriate correction is required.
Reference character “62” has been used to designate “distal port” and “first port”.  Appropriate correction is required.
Reference character “70” has been used to designate “second connector body” and “second body”.  Appropriate correction is required.
Reference character “92” has been used to designate “first part” and “first portion”.  Appropriate correction is required.
Reference characters “93a, 93b” have been used to designate “first side arm 93a and a second side arm 93b” and “The side, rear and attachment arms 93a, 93b, 95, 97a, 97b of the first part”. Appropriate correction is required.
Reference character “94” has been used to designate “second part” and “second portion”.  Appropriate correction is required.
Reference characters “33” and “69” have been used to designate “closure”.  Appropriate correction is required.
Reference characters “72” and “74” have been used to designate “outlet”.  Appropriate correction is required.
Reference character “24” and “28” have been used to designate “pressure port”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-8, and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Specifically, Claim 1, Line 6 recites “wherein the system”; however, the breadth and scope of this limitation is unclear as the term “the system” appears to lack antecedent basis.  Primary Examiner is unsure if the term “the system” relates to the whole system (Claim 1, Line 1), “connector system” (Claim 1, Line 4) and/or “conduit system” (Claim 1, Line 5).  Dependent Claims 3-8 and 10 incorporate the indelicate subject matter from which they depend. Explicitly, Primary Examiner notes Claim 3 recites “the system” in the last line and Claim 6 recites “the 
Specifically, Claim 1, Line 6 recites “a plurality of closable ports that allow a plurality of different modes of respiratory therapy to be provided”; however, the breadth and scope of this limitation is unclear.  Does the act of closing each valve provide a different mode OR does the act of closing the set of valves provide a different mode?  Dependent Claims 3-8 and 10 incorporate the indelicate subject matter from which they depend. Appropriate correction and clarification is required.
Specifically, Claims 3 and 6 recite the phrase “exhaust channel to remove exhaled gases from the system”; however, Primary Examiner is unclear of the breadth and scope of this limitation.  Does remove mean complete and explicit removal by a suction/vacuum system remote from the system? OR Can the term remove simply be the filtering and/or absorption of particles/gases being removed by the act of no longer circulating within the system? Appropriate correction and clarification is required. 
Specifically, Claim 7 recites “in a second mode, the first gas line provides respiratory gas to the patient interface device, and the second gas line is closed by one of the closable ports”; however, the breadth and scope of this claim limitation is unclear.  In particular, Claim 7 has a dependency to Claim 4 which recites the orientation of “a first gas line and a second gas line, and the second gas line is positioned within the first gas line along at least part of its length”; however, there is no requirement correlating the “second mode” must be performed by the same system “first mode” and furthermore to require the same steps of the “first mode” as recited in Claims 5 and 6.  

Regarding the “same system”, Primary Examiner is unsure of the breadth and scope of the features as recited in Claim 7 based on the dependency to Claim 1 requiring a “plurality of modes”.  Does the system require a switching between the “first mode” and the “second mode”? Or is this a stand-alone system?  It’s unclear how in the first mode - fresh gas is provided to the patient through the second gas line which is positioned within the first gas line (Claim 5), but also the second gas line can be closed off in the second mode (Claim 7); and how in the first mode spent gas is removed from the patient through the first gas line which is positioned exterior to the second gas line (Claim 6), but also the first gas line can provide fresh gas to the patient.  By the aforementioned recitation, it appears the first gas line which is exterior to the second gas line is capable of bidirectional passage of fresh/spent gas to the patient, whilst the second gas line is capable of one directional gas to the patient.  
This configuration appears to be non-conventional to generic patient circuits as gases supplied to the patient are normally insulated by an exterior tube and further include heating to prevent condensation or rainout within the tubes providing fresh gas. Thus, Primary Examiner is unclear of the specific structure and relationship of the claimed invention.  Is Applicant alleging the second gas line (interior to the first gas line and providing unidirectional passage of gas to the patient) is an auxiliary oxygen/gas source? If so, then how much “along at 
Consequently, in light of the aforementioned reasoning the breadth and scope of Claim 7 appears to be indefinite as the claims do not appear to particularly point out Applicant’s invention in a manner which would permit one to make and use the invention. Appropriate correction and clarification is required. 
Specifically, Claim 8 recites “the third gas line is positioned within the first gas line”; however, the breadth and scope of this limitation  is unclear.  Pursuant to dependency, Claim 8 has a dependency to Claim 4 which recites the orientation of “a first gas line and a second gas line, and the second gas line is positioned within the first gas line along at least part of its length”; however, there is no requirement to the actions of the first gas line in reference to the third gas line.  Must the third gas line be within the first gas line which operates as an  exhalation line as recited by the features of the first mode as claimed in Claim 6 OR must the third gas line be within the first gas line which operates as an inhalation line as recited in the features of second mode as claimed in Claim 7. Appropriate correction and clarification is required. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, and 3-6 are rejected, as best understood by the Primary Examiner, under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Chalon et al. (4,232,667).
As to Claim 1, Chalon discloses a system for delivering respiratory therapy to a patient, the system comprising: a patient interface device (70, “An endotracheal tube is indicated at 70 and is operatively positioned as shown in the throat of the patient 12 to terminate in the patient's trachea short of the bronchi.” Column 6, Lines 25-30) for delivering pressurized gas to a patient; a connector system (100, “a new and improved absorber constructed and operative in accordance with the teachings of our invention is indicated generally at 100, and is depicted in novel combination with a new and improved, single limb breathing circuit of our invention as indicated generally at 102.” Column 11, Lines 45-50) for connection to a source of pressurized gas (via 140, “Each of supply conduits 138 and 140 extends as shown through valve housing 144 into communication with the surface of the valve member 146. … a main anesthetic and oxygen supply conduit 154.” Column 12, Line 55 thru Column 13, Line 5; and also via 114, “with conduit 114 being effective to place pop-off valve 119, the rebreathing bag 118 and/or the non-a new and improved, single limb breathing circuit of our invention as indicated generally at 102.” Column 11, Lines 45-50) fluidly connecting the connector system (100) to the patient interface device (70), wherein the system includes a plurality of closable ports (124/126 - “A one-way check valve is schematically depicted at 124 and is disposed as shown within inlet conduit 120 so as to permit fluid flow therethrough only into the cannister 104 in the direction indicated by the arrow. … A one-way check valve is schematically depicted at 126 and is disposed as shown within outlet conduit 122 so as to permit fluid flow therethrough only from the cannister 104, again in the direction indicated by the arrow.”  Column 12, Lines 10-25) that allow a plurality of modes (generic inhalation of fresh gas via 154 and exhalation to 100; rebreathing inhalation of scrubbed gas via 118 - no fresh gas input- and exhalation to 100; and combination of generic and rebreathing inhalation of scrubbed gas via 118 and fresh gas via 154 and exhalation to 100) of respiratory therapy to be provided. 
As to Claim 3, Chalon discloses in one mode one of said plurality of closable ports (124/126) is connectable to a source of pressurized gas (126 via 154/118) and in another mode one of said plurality of closable ports (124/126) is connectable to an exhaust channel (120 to 110, best seen Figure 2 - “substantially closed fluid flow circuit is provided to extend from the trachea of the patient 12, through the endotracheal tube 70, expiratory passage 22, inlet inlet conduit 120, space 121, the barium hydroxide lime charge 110, space 123, outlet conduit 122, outlet conduit portion passage 139, inspiratory 24 and endotracheal tube 70 back to the trachea of the patient 12; with conduit 114 being effective to place pop-off valve 119, the rebreathing bag 118 and/or the non-illustrated ventilator in fluid flow communication with said flow passage, and supply conduits 138 and 140 being effective to supply fresh gas (anesthetic and oxygen) thereto from the anesthetic machine.” Column 13, Lines 60-70). 
As to Claim 4, Chalon discloses the conduit system (102) includes a first gas line (22) and a second gas line (24), and the second gas line (24) is positioned within the first gas line (22) along at least a part of its length. (Best seen Figure 2 - “substantially closed fluid flow circuit is provided to extend from the trachea of the patient 12, through the endotracheal tube 70, expiratory passage 22, inlet conduit portion passage 137, inlet conduit 120, space 121, the barium hydroxide lime charge 110, space 123, outlet conduit 122, outlet conduit portion passage 139, inspiratory 24 and endotracheal tube 70 back to the trachea of the patient 12; with conduit 114 being effective to place pop-off valve 119, the rebreathing bag 118 and/or the non-illustrated ventilator in fluid flow communication with said flow passage, and supply conduits 138 and 140 being effective to supply fresh gas (anesthetic and oxygen) thereto from the anesthetic machine.” Column 13, Lines 60-70).
As to Claim 5, Chalon discloses in a first mode (e.g. inhalation/inspiration with exhalation/expiration), the second gas line (24) provides respiratory gas to the patient interface device (70). (Best seen Figure 2 - “substantially closed fluid flow circuit is provided to extend from the trachea of the patient 12, through the endotracheal tube 70, expiratory passage 22, inspiratory 24 and endotracheal tube 70 back to the trachea of the patient 12; with conduit 114 being effective to place pop-off valve 119, the rebreathing bag 118 and/or the non-illustrated ventilator in fluid flow communication with said flow passage, and supply conduits 138 and 140 being effective to supply fresh gas (anesthetic and oxygen) thereto from the anesthetic machine.” Column 13, Lines 60-70).
As to Claim 6, Chalon discloses in a first mode (e.g. inhalation/inspiration with exhalation/expiration), the first gas line (22) provides an exhaust channel (120 to 110) to remove exhaled gases from the system. (Best seen Figure 2 - “substantially closed fluid flow circuit is provided to extend from the trachea of the patient 12, through the endotracheal tube 70, expiratory passage 22, inlet conduit portion passage 137, inlet conduit 120, space 121, the barium hydroxide lime charge 110, space 123, outlet conduit 122, outlet conduit portion passage 139, inspiratory 24 and endotracheal tube 70 back to the trachea of the patient 12; with conduit 114 being effective to place pop-off valve 119, the rebreathing bag 118 and/or the non-illustrated ventilator in fluid flow communication with said flow passage, and supply conduits 138 and 140 being effective to supply fresh gas (anesthetic and oxygen) thereto from the anesthetic machine.” Column 13, Lines 60-70).



Claims 1 and 3-7 are rejected, as best understood by the Primary Examiner, under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Sladek (6,014,972). 
As to Claim 1, Sladek discloses a system for delivering respiratory therapy to a patient (Figure 4), the system comprising: a patient interface (7, “The inspiratory air stream 1B carries the dry, light medication particles and the bolus of dry air carrying them through endotracheal tube 7 all the way into the intended therapeutic sites within the patient's lungs, to minimize the loss of the medication dose due to medication particles becoming surrounded and weighted by droplets of water which impinge on the walls of the inspiratory path and fall out of the inspiratory stream before reaching the therapeutic sites in the patient's lungs.” Column 6, Lines 1-10) for delivering pressurized gas to a patient; a connector system (3, “Inspiratory tube 32 is connected to Y connector 3 as shown in FIG. 1. The main port 3A of Y connector 3 is connected by a piece of tubing 32' (FIG. 3A) to an inlet section 30B of valved T connector 30.” Column 4, Lines 55-70) for connecting to a source of pressurized gas (1, “ventilator” Column 5, Lines 30-35); a conduit system (at 27 in 30, “medication-carrying flow 27 from the regulated dry oxygen or air source 23 mixes with the humid, heated stream 1B forced by ventilator 1 through inspiratory tube 32.” Column 5, Lines 55-60) fluidly connecting the connector system (3, via 1B) to the patient interface device (7), wherein the system includes a plurality of closable ports (valves 30A and the MDI valve 14A, “The valve plate 30D in valved port 30A automatically closes when nose 30A is withdrawn, to thereby seal the inspiratory path from airborne contamination.” Column 5, Lines 50-55; and the act of depression of the MDI (14) causes the release from the nozzle (12D) through a valve within the stem (14A) of the MDI (14) - “depression of the top membrane 20C actuates MDI canister 14 as indicated by arrow 18, 
As to Claim 3, Sladek discloses during the mode of ventilation with MDI - during inhalation the opening of one of the plurality of closable ports (valves 30A)  to be connected to a source of pressurized gas (via 23 as well as via 1B) (“The flow 27 of the bolus dry oxygen or air carries the plume 17 through elastomeric adapter 26 and into valved port 30A of valved T connector 30.” Column 5, Lines 40-45) and then in another mode - during mode of ventilation without MDI the closing of one of the plurality of closable ports (valves 30A) to be connected to an exhaust channel (via 33 and the reverse direction of 1B) to remove exhaled gases from the system (“The valve plate 30D in valved port 30A automatically closes when nose 30A is withdrawn, to thereby seal the inspiratory path from airborne contamination.” Column 5, Lines 50-55).
As to Claim 4, Sladek discloses the conduit system (at 27 in 30) includes a first gas line (via the pathway of gas via 1B through 3 best seen Figure 4) and a second gas line (via the pathway of gas via 38 best seen Figure 3D), wherein the second gas line (via the pathway of gas via 38 best seen Figure 3D) is positioned within the first gas line (via the pathway of gas via 1B through 3 best seen Figure 4) along at least a part of its length (at 27 in 30). 
with MDI during inhalation, the second gas line (via the pathway of gas via 38 best seen Figure 3D) provides respiratory gas (via MDI 14) to the patient interface (7). (“medication-carrying flow 27 from the regulated dry oxygen or air source 23 mixes with the humid, heated stream 1B forced by ventilator 1 through inspiratory tube 32.” Column 5, Lines 55-60)
As to Claim 6, Sladek discloses wherein in a first mode - mode of ventilation with MDI during exhalation, the first gas line (via the pathway of gas via 1B through 3 best seen Figure 4) provides an exhaust channel (via connection of 3 to 33) to remove exhaled gases from the system. 
As to Claim 7, Sladek discloses wherein in a second mode - mode of ventilation without MDI , the first gas line (via the pathway of gas via 1B through 3 best seen Figure 4) provides respiratory gas to the patient interface (7), and the second gas line (via the pathway of gas via 38 best seen Figure 3D) is closed by one of the closable ports (“The valve plate 30D in valved port 30A automatically closes when nose 30A is withdrawn, to thereby seal the inspiratory path from airborne contamination.” Column 5, Lines 50-55).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is rejected, as best understood by the Primary Examiner, under 35 U.S.C. 103 as being unpatentable over Chalon et al. (4,232,667) in view of Bingmann et al. (4,838,258). 
As to Claim 8, Chalon discloses the construction of the first gas line (22) positioned within a conduit system (102) supporting the conveyance of gases to/from the patient; yet, does not expressly disclose the use of “a third gas line, the third gas line is positioned within the first gas line along at least part of its length, and the third gas line is configured for connection to a pressure monitor such that a pressure at the patient interface device can be monitored.” 
	Bingmann teaches a ventilation circuit for supply gas to the patient and removing gas from the patient through dual limbs (Figure 1) connected to the patient (16) through the interface (“Y” Column 2, Lines 25-40) wherein a portion of the dual limbs includes an inhalation valve (12) and an exhalation valve (17) for controlling the directional flow of gases to/from the patient.  
	Regarding the remaining limitations of the claims to the “third gas line”, Bingmann utilizes a pressure monitor (20) connected to the dual limb nearest the exhalation valve (17) for monitoring the pressure within the ventilation circuit.   Explicitly Bingmann teaches “The pressure responsive circuit comprises a pressure transducer 20 and a pressure amplifier 21. Pressure transducer 20 is connected to monitor the gas pressure in interconnecting hose 15 and to provide an output signal to amplifier 21 which signal is proportional to the pressure of the gas in hose 15. Amplifier 21 includes a gain adjust 22 which provides calibration adjustment. …Under such conditions and considering the small pressure range over which a gas is supplied to a patient, the well-known relationship of pressure being equal to a constant times volume is 
Therefore, it would have been obvious to one having ordinary skill in the art to modify the first gas line of Chalon to additionally include a third line located therewith for pressure monitoring as taught by Bingmann to provide patient specific ventilatory care.

Claim 10 is rejected, as best understood by the Primary Examiner, under 35 U.S.C. 103 as being unpatentable over Chalon et al. (4,232,667) in view of Eross (3,946,742).
As to Claim 10, Chalon discloses a patient interface (70) in the form of an endotracheal tube; yet, does not expressly disclose “a fixation device for securing the patient interface device to the head of a patient.” 
Eross teaches an “endotracheal tube holder” (Title) best seen in Figure 1 for fixing the patient interface device (“endotracheal tube 10” - “a tube holder suitable for use in maintaining proper placement of an endotracheal tube 10 extending through the mouth between the occlusive portions thereof (i.e. the jaws, teeth, gums, etc.) and into the trachea.” Column 2, Lines 40-55)  in “proper placement” wherein the holder (Figure 1) includes a strap (14) which encircles and secures the device to the head of the patient (“The illustrated tube holder includes a chin mount or base member 12 of elongated generally arcuate form that seats against the chin immediately beneath the lower lip, or if desired, over the upper lip, extending lengthwise in a transverse direction across the face. The ends of the base member 12 are secured to the ends of an adjustable neck strap 14 which holds the chin mount in position by tension in the strap encircling the patient's neck, as depicted in FIG. 1.” Column 2, Lines 55-65). 
Therefore, it would have been obvious to one having ordinary skill in the art to modify the endotracheal tube of Chalon to include the use of a fixation device in the form of an endotracheal tube holder as taught by Eross, for the purpose of maintaining proper placement of the endotracheal tube about the head of the patient. 

Claim 8 is rejected, as best understood by the Primary Examiner, under 35 U.S.C. 103 as being unpatentable over Sladek (6,014,972) in view of Bingmann et al. (4,838,258). 
As to Claim 8, Sladek discloses the construction of the first gas line (via the pathway of gas via 1B through 3 best seen Figure 4) positioned within a conduit system (at 27 in 30) supporting the conveyance of gases to/from the patient; yet, does not expressly disclose the use of “a third gas line, the third gas line is positioned within the first gas line along at least part of its length, and the third gas line is configured for connection to a pressure monitor such that a pressure at the patient interface device can be monitored.” 
	Bingmann teaches a ventilation circuit for supply gas to the patient and removing gas from the patient through dual limbs (Figure 1) connected to the patient (16) through the interface (“Y” Column 2, Lines 25-40) wherein a portion of the dual limbs includes an inhalation valve (12) and an exhalation valve (17) for controlling the directional flow of gases to/from the patient.  
	Regarding the remaining limitations of the claims to the “third gas line”, Bingmann utilizes a pressure monitor (20) connected to the dual limb nearest the exhalation valve (17) for The pressure responsive circuit comprises a pressure transducer 20 and a pressure amplifier 21. Pressure transducer 20 is connected to monitor the gas pressure in interconnecting hose 15 and to provide an output signal to amplifier 21 which signal is proportional to the pressure of the gas in hose 15. Amplifier 21 includes a gain adjust 22 which provides calibration adjustment. …Under such conditions and considering the small pressure range over which a gas is supplied to a patient, the well-known relationship of pressure being equal to a constant times volume is applicable. Therefore, a measurement of pressure in hose 15 will yield a signal directly proportional to the volume of gas in the hose. ” (Column 3, Lines 1-25). Consequently, the resultant effect is the ability to calibrate the compensation provided to the patient during the ventilation process in a proportional manner (Abstract and Summary, Column 2, Lines 1-10).  
	Despite the orientation of the pressure monitor closest to the exhalation valve of the circuit (15) it would have been obvious to try from a finite number of predictable results to move the placement of the pressure monitor along the length of the circuit including but not limited to in line with the Y in order to detect the pressure within the system as applied to the patient. Thus, the orientation of the pressure monitor of Bingmann does not preclude, prevent or hinder the teachings of the combination as the resultant effect with still be a measuring of the pressure within the circuit line related to the patient. 
Therefore, it would have been obvious to one having ordinary skill in the art to modify the first gas line of Sladek to additionally include a third line located therewith for pressure monitoring as taught by Bingmann to provide patient specific ventilatory care.

Claim 10 is rejected, as best understood by the Primary Examiner, under 35 U.S.C. 103 as being unpatentable over Sladek (6,014,972) in view of Eross (3,946,742).
As to Claim 10, Sladek discloses a patient interface (7) in the form of an endotracheal tube; yet, does not expressly disclose “a fixation device for securing the patient interface device to the head of a patient.” 
Eross teaches an “endotracheal tube holder” (Title) best seen in Figure 1 for fixing the patient interface device (“endotracheal tube 10” - “a tube holder suitable for use in maintaining proper placement of an endotracheal tube 10 extending through the mouth between the occlusive portions thereof (i.e. the jaws, teeth, gums, etc.) and into the trachea.” Column 2, Lines 40-55)  in “proper placement” wherein the holder (Figure 1) includes a strap (14) which encircles and secures the device to the head of the patient (“The illustrated tube holder includes a chin mount or base member 12 of elongated generally arcuate form that seats against the chin immediately beneath the lower lip, or if desired, over the upper lip, extending lengthwise in a transverse direction across the face. The ends of the base member 12 are secured to the ends of an adjustable neck strap 14 which holds the chin mount in position by tension in the strap encircling the patient's neck, as depicted in FIG. 1.” Column 2, Lines 55-65). 
Therefore, it would have been obvious to one having ordinary skill in the art to modify the endotracheal tube of Sladek to include the use of a fixation device in the form of an endotracheal tube holder as taught by Eross, for the purpose of maintaining proper placement of the endotracheal tube about the head of the patient. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Jafari et al. (2002/0053345) discloses an additional system for delivering respiratory therapy to a patient having a connector system (via 34 - pressure generator) for providing a source of pressurized gas to the patient, a patient interface (via 58 - mask) for delivering the pressurized gas to the patient, and a conduit system located intermediate the connector system (34) and the patient interface (58) having a series of closable ports (36/68 - valves) to provide operation for various modes (ambient air ventilation and ambient air ventilation with supplemental gas (g)). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNETTE F DIXON whose telephone number is (571)272-3392. The examiner can normally be reached M-F 9-5 EST with flexible hours.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra D Carter can be reached on 571-272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ANNETTE FREDRICKA DIXON
Primary Examiner
Art Unit 3782



/Annette Dixon/Primary Examiner, Art Unit 3785